PER CURIAM.
Arthur Smith appeals from an order denying his 3.850 motion. He alleges that the trial court erred in imposing adult sanctions upon him without making written findings as to his suitability to be sentenced as an adult according to section 39.059, Florida Statutes (1992); that the court should have held a predispositional hearing and considered whether he should be treated as a youthful offender; and that his counsel was ineffective.
The trial judge summarily denied the motion without setting forth his reasons for denying the motion or attaching any record support for the denial.
Accordingly, we reverse the trial court’s order. On remand, if the court again denies relief, it must set forth reasons for the denial and attach portions of its records to refute appellant’s allegations. If the appellant is aggrieved by any subsequent action of the trial court, he must file a timely notice of appeal to obtain further appellate review.
Reversed and remanded.
CAMPBELL, A.C.J., and PATTERSON and FULMER, JJ., concur.